NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 29 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10237

                Plaintiff-Appellee,             D.C. No. 2:07-cr-00248-WBS

 v.

FAUSTINO GONZALES,                              MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   William B. Shubb, District Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Faustino Gonzales appeals from the district court’s order denying his motion

for a sentence reduction under 18 U.S.C. § 3582(c)(2). The court assumed that

Gonzales was statutorily eligible for a sentence reduction due to Amendment 782

to the Guidelines, but concluded that a reduction was not warranted under the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
circumstances. We have jurisdiction under 28 U.S.C. § 1291. We review

discretionary denials of sentence reduction motions for abuse of discretion, see

United States v. Chaney, 581 F.3d 1123, 1125 (9th Cir. 2009), and we affirm.

      Gonzales first contends that the court abused its discretion by relying on a

2012-2013 prison disciplinary record to find that he posed a danger to public

safety. The district court was permitted to consider such post-sentencing conduct

when ruling on Gonzalez’s motion, see U.S.S.G. § 1B1.10 cmt. n.1(B), and

Gonzalez has not demonstrated that the district court’s factual findings or

inferences drawn from those records were clearly erroneous, see United States v.

Mercado-Moreno, 869 F.3d 942, 953 (9th Cir. 2017).

      Gonzales also argues that the court failed to (1) consider all the 18 U.S.C.

§ 3553(a) sentencing factors, and (2) address explicitly Gonzales’s argument that

he did not pose a risk to public safety. It is apparent from the court’s statements

and the record as a whole that the court properly considered the section 3553(a)

factors, as well as Gonzales’s arguments, in rendering its decision. The court was

not required to provide a more detailed explanation of its reasoning. See Chavez-

Meza v. United States, 138 S. Ct. 1959, 1966 (2018) (“[T]he judge need not

provide a lengthy explanation if the context and the record make clear that the

judge had a reasoned basis for [its decision]”) (internal quotation marks omitted).

      AFFIRMED.


                                          2                                    17-10237